Citation Nr: 0723820	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-02 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased evaluation for diabetes 
mellitus, currently rated as 20 percent disabling.

2. What evaluation is warranted for peripheral neuropathy of 
the right lower extremity from May 8, 2001, to October 10, 
2006; and, from October 11, 2006?

3. What evaluation is warranted for peripheral neuropathy of 
the left lower extremity from May 8, 2001 to October 10, 
2006; and, from October 11, 2006?

4. What evaluation is warranted for erectile dysfunction from 
May 8, 2001?


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA) which denied entitlement to an 
increased rating for diabetes mellitus. The RO granted 
service connection and assigned initial 10 percent disability 
ratings for peripheral neuropathy of the right and left lower 
extremities; and, for erectile dysfunction, rated as 
noncompensable. Entitlement to special monthly compensation 
based on the loss of use of a creative organ was also 
granted.  

As the veteran has perfected an appeal to the initial ratings 
assigned following the grants of service connection for 
peripheral neuropathy and erectile dysfunction, the Board has 
characterized these issues in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of 
compensation.

In March 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of the hearing is associated with the claims file.

The issues of entitlement to an increased evaluation for 
diabetes, and higher initial ratings for peripheral 
neuropathy in the lower extremities and erectile dysfunction 
were remanded in May 2005 for additional development.  They 
have now been returned for adjudication.
 
On appeal the veteran has raised the issue of entitlement to 
an increased evaluation for diabetic retinopathy.  This issue 
is not currently developed or certified for appellate 
review.  Accordingly, this matter is referred to the RO for 
appropriate consideration.  In so doing the RO is directed to 
separate any rating assigned for diabetic retinopathy from 
any rating assigned for diabetic neuropathy.
 

FINDINGS OF FACT

1.  The veteran's diabetes does not require a regulation of 
activities.

2.  The peripheral neuropathy of the left lower extremity was 
not more than mildly disabling from May 8, 2001 through 
October 10, 2006, and has not been shown to be more than 
moderately disabling for the period since October 11, 2006.  

3.  The peripheral neuropathy of the right lower extremity 
was not more than mildly disabling from May 8, 2001 through 
October 10, 2006, and has not been shown to be more than 
moderately disabling for the period since October 11, 2006.  

4. The veteran has erectile dysfunction, but he does not have 
an anatomical penile deformity; he is in receipt of special 
monthly compensation on account of the loss of use of a 
creative organ.


CONCLUSION OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent  for diabetes mellitus for any period 
since May 8, 2001, have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.119; 
Diagnostic Code 7913 (2006).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent from May 8, 2001 through October 10, 
2006, or in excess of 20 percent from October 11, 2006, for 
peripheral neuropathy of the right lower extremity, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8620 
(2006).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent from May 8, 2001 through October 10, 
2006, or in excess of 20 percent from October 11, 2006, for 
peripheral neuropathy of the left lower extremity, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.3, 4.1, 4.7, 4.20, 4.124a, Diagnostic Code 8620.  

4. The criteria for the assignment of a compensable 
evaluation for erectile dysfunction for any period since May 
8, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.20, 
4.31, 4.115b, Diagnostic Code 7522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2006 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.   VA has fulfilled its duty 
to assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession.  
While notice was not provided explaining how a disability 
rating and an effective date is assigned any questions 
regarding those matters are moot in light of the decision 
below.  While the appellant may not have received full notice 
prior to the initial decision, after pertinent notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony. In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

Criteria

The veteran and his representative contend that the 
claimant's diabetes mellitus warrants the assignment of an 
increased rating; and that the peripheral neuropathy of the 
right and left lower extremities, and erectile dysfunction 
are manifested by symptomatology that warrants the assignment 
of higher initial ratings.  It is requested that the veteran 
be afforded the benefit of the doubt.

As service connection has already been established, it is the 
level of disability that is of concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). Still, each disability must be viewed in 
relation to its history, so examination reports and treatment 
records dating back at least to the date of the claim are 
considered. 38 C.F.R. § 4.1.  However, in cases in which a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  
Fenderson.  

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2006).  Specific 
diagnostic codes will be discussed where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

a.  Diabetes mellitus

The veteran's diabetes is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  
This Code warrants a 20 percent rating when insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet are required. A 40 percent rating requires insulin, 
restricted diet, and the regulation of activities.

In a November 2001 rating decision the RO granted service 
connection for diabetes effective from July 9, 2001.  At that 
time, an August 2001 VA examination stated that the veteran 
used insulin, or an oral agent for blood sugar control and 
followed a restricted diet.  He did not require a restriction 
of activities.  

At a VA fee based examinations in July 2002 the veteran 
claimed that his diabetes has caused him to restrict his 
activities.  The examiner noted that the veteran's diabetes 
was well controlled and managed with insulin, or an oral 
agent for blood sugar control and a restricted diet.  The 
examiner did not report any finding pertaining to how 
diabetes restricted  the veteran's activities.
 
An October 2006 VA examination revealed that the veteran was 
on insulin, oral agents and a diet. The examiner opined that 
the veteran did not have to restrict his activities because 
of diabetes. As this is a requirement for the next higher 
evaluation under Diagnostic Code 7913, the Board finds that 
the preponderance of the evidence of record is against 
entitlement to an increased rating.

In reaching this decision the Board notes that the veteran 
has additional disabilities due to his service connected 
diabetes.  The veteran is, however, in receipt of separate 
compensable evaluations for these disabilities, e.g., 
neuropathy and special monthly compensation for loss of use 
of a creative organ.  Thus, they are considered in this 
rating.  38 C.F.R. § 4.14.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).

b. What evaluation is warranted for peripheral neuropathy of 
the right and left lower extremities from May 8, 2001 to 
October 10, 2006; and from October 11, 2006?

At a VA examination in July 2002, the veteran reported that 
diabetes caused a progressive loss of strength, tingling and 
numbness of his hands and feet.  Examination of the lower 
extremities revealed normal findings.  Coordination and 
reflexes were normal, and there was neither edema or muscle 
atrophy.  Sensation to light touch and pin were reduced in 
the lower extremities just below the knees.   Reflexes were 
essentially normal.

In an October 2002 rating decision, the RO granted separate 
evaluations for peripheral neuropathy of the left and right 
lower extremities secondary to diabetes mellitus.  Both 
disorders were assigned initial 10 percent evaluations as of 
July 9, 2001.  By rating action in November 2003, the 
evaluations were increased to 20 percent as of May 8, 2001.

At a VA examination in October 2006, the veteran reported 
that walking over a quarter mile caused a flare-up in his 
neuropathic pain.  Physical examination revealed no edema.  
The veteran failed the monofilament test bilaterally and had 
absent vibratory sensations at the great toes.  There were 
bilateral dystrophic nails and hyperkeratotic skin with a 
small blistered area at the right medial metatarsal head with 
callus.  A motor nerve conduction study revealed that the 
peroneal nerves showed prolonged distal latency and moderate 
slowing of nerve conduction velocity.

In an April 2007 rating decision, the Appeals Management 
Center increased the evaluations for peripheral neuropathy of 
the left and right lower extremities to 20 percent as of 
October 11, 2006, the date of the examination showing an 
increased from mild to moderate in the bilateral peripheral 
neuropathy.



Analysis

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20. Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin. Id.

Peripheral neuropathy is an unlisted condition, hence, VA is 
using the criteria for paralysis of the sciatic nerve for the 
lower extremities, 38 C.F.R. § 4.124a, DC 8620, which 
provides that moderately severe incomplete paralysis warrants 
a 40 percent evaluation; moderate incomplete paralysis 
warrants a 20 percent evaluation; and mild incomplete 
paralysis warrants a 10 percent evaluation. 38 C.F.R. § 
4.124a, DC 8620.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

In order for the veteran to receive initial ratings higher 
than 10 percent, the peripheral neuropathy in each extremity 
must result in "moderate" disability rather than "mild."  38 
C.F.R. § 4.124a, DC 8620.  This is a subjective criteria, but 
when the benefit of the doubt doctrine is applied the Board 
finds evidence of "moderate" peripheral neuropathy in each of 
his extremities since the most recent VA examination on 
October 11, 2006.  Prior to this, however, the evidence is 
more indicative of mild peripheral neuropathy in each of his 
extremities.  

The July 2002 VA examination of the lower extremities 
revealed that sensation to light touch and pin were reduced 
just below the knees. At the October 2006 VA examination the 
veteran failed the monofilament test bilaterally, and then 
was an absent vibratory sensations at the great toes, 
bilaterally.  Motor study revealed bilateral peroneal nerve 
prolonged distal latency with moderate slowing of nerve 
conduction velocity.

The decreased sensory and moderate slowing of nerve 
conduction velocity shown during the October 2006 VA 
examination is indicative of moderate disability.  Prior to 
this, the evidence indicates a more mild disability.  The 
records indicate no gross neurological deficits.  Indeed, he 
was  able to walk without the assistance of a cane and 
perform the normal activities of daily living and self-care.  
Hence, the veteran's peripheral neuropathy is not indicative 
of a "severe" disability, which would warrant higher ratings 
for each extremity.  

The Board finds this symptomatology, considering all evidence 
of record, to be no more than mild from May 8, 2001 through 
October 10, 2006; and no more than moderate from October 11, 
2006.  The Board finds that the preponderance of the evidence 
of record is against a grant of increased rating for this 
disability for either period. 

The veteran's  peripheral neuropathy is not shown to cause a 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular ratings, or to 
have necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular scheduler standards.  The majority of his treatment 
has been on an outpatient (as opposed to inpatient) basis, 
and there is no indication his employer had to make 
concessions or special accommodations for his peripheral 
neuropathy.  

Finally, the Board finds that the RO is in compliance with 
the application of "staged ratings" as enunciated by the 
Court, in the case of Fenderson.  While initial 10 percent 
ratings were established from July 9, 2001, the date the 
disabilities were first shown; 20 percent ratings were 
established from October 11, 2006, the date of a VA 
examination showing an increase in the level of disability. 
Therefore, the RO established staged rating in the present 
case in compliance with Fenderson.  


c.  Erectile dysfunction

The veteran has been assigned a separate award of special 
monthly compensation under 38 C.F.R. § 3.350(a), based on 
loss of use of a creative organ. However, the question before 
the Board is whether a schedular compensable rating should be 
assigned under the rating schedule for erectile dysfunction.
 
The veteran's impotence (erectile dysfunction) is rated 
analogously under Diagnostic Code 7522 for "deformity of the 
penis with loss of erectile power." 38 C.F.R. § 4.115b.  A 20 
percent evaluation is the only rating assignable under this 
diagnostic code. Id.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

In order to be assigned a 20 percent evaluation, two distinct 
elements are required: the veteran must have a penile 
deformity and the loss of erectile power. 38 C.F.R. § 4.115b, 
DC 7522.

Based on the evidence of record, the Board finds that a 
compensable evaluation for erectile dysfunction is not 
warranted. While the veteran has loss of erectile power, the 
medical evidence of record neither indicates nor does the 
veteran contend that he has any deformity of his penis. When 
examined by VA in July 2002, the veteran's erectile 
dysfunction was noted, but there was no deformity of the 
penis noted. Likewise, the examiner in October 2006 noted no 
lesions, nodules, or deformity of the penis.  Without 
evidence of deformity of the penis, there is no basis for the 
assignment of a compensable evaluation for erectile 
dysfunction.  For all the foregoing reasons, the Board finds 
that the claim for an initial compensable schedular rating 
for impotence must be denied.  
 
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the veteran's 
claim for a higher initial rating, that doctrine is not 
applicable. Gilbert, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased evaluation for diabetes mellitus at any time 
during the appeal period is denied.  

An evaluation in excess of 10 percent from May 8, 2001, and 
in excess of 20 percent from October 11, 2006, for peripheral 
neuropathy of the left lower extremity is denied.  

An evaluation in excess of 10 percent from May 8, 2001, and 
in excess of 20 percent from October 11, 2006, for peripheral 
neuropathy of the right lower extremity is denied.  

An initial compensable schedular evaluation for impotence is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


